     Case 2:15-cv-01313-TLN-KJN Document 110 Filed 01/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PAUL DAVID JOHNSON,                                No. 2:15-cv-1313 TLN KJN P
12                       Plaintiff,
13            v.                                         ORDER
14    E. NAKU, M.D., et al.,
15                       Defendants.
16

17          Plaintiff is a prisoner, proceeding pro se and in forma pauperis. Plaintiff seeks relief

18   pursuant to 42 U.S.C. § 1983. The court issued orders to show case to defendants Dr.

19   Collinsworth and Dr. Naku. (ECF Nos. 82, 87.) On September 10, 2020, Dr. Naku filed a

20   response. (ECF No. 94.) On September 21, 2020, Dr. Collinsworth filed a response. (ECF No.

21   98.) Both responses were in the form of a letter. Dr. Naku addressed the merits of plaintiff’s

22   claims, and contends he should not be named in this lawsuit. Dr. Collinsworth claims he has no

23   recollection of the plaintiff, but had no intention of not complying with service of process or any

24   court requests.

25          While not entirely clear, the doctors’ responses suggest an intention to defend this action,

26   but neither doctor has filed an answer or otherwise responded to plaintiff’s pleading. See Direct

27   Mail Specialists v. Eclat, 840 F.2d 685, 689 (9th Cir. 1988) (no clerk’s default can be entered if

28   the defendant has filed a response indicating his intent to defend the action). It is also not clear
                                                        1
     Case 2:15-cv-01313-TLN-KJN Document 110 Filed 01/21/21 Page 2 of 2


 1   whether the doctors intend to retain counsel or defend the action in propria persona, without

 2   benefit of counsel.1 To date, despite Dr. Naku’s contention that he should not be named as a

 3   defendant herein, Dr. Naku has not filed a motion to dismiss. See, e.g., Fed. R. Civ. P. 12.

 4              In any event, defendant doctors’ filings constitute an appearance on the record such that

 5   the Clerk of the Court is precluded from entering Clerk’s default. Fed. R. Civ. P. 55(a).

 6   However, absent any further attempt to defend on the merits, such appearances do not preclude

 7   this court from finding such defendants in default for failure to plead or otherwise defend.

 8   Rather, such defendants are simply entitled to receive notice of any application for default

 9   judgment. Fed. R. Civ. P. 55(b).

10              Therefore, defendants Naku and Collinsworth are granted an extension of time in which to

11   file a responsive pleading; if either fail to so respond, plaintiff may then file a motion for default

12   judgment, which must be served on each nonresponding defendant. Fed. R. Civ. P. 55(b)(2).

13              Accordingly, IT IS HEREBY ORDERED that:

14              1. The orders to show cause (ECF Nos. 82 & 87) are discharged.

15              2. The filings by Dr. Naku and Dr. Collinsworth (ECF Nos. 94 & 98) constitute their

16   appearances on the record; such appearances preclude clerk’s entry of default.

17              3. Defendants Dr. Naku and Dr. Collinsworth are granted thirty days in which to file an

18   answer or other responsive pleading. Failure to comply with this order may result in entry of

19   default judgment against them.

20              4. The Clerk of the Court is directed to serve a copy of this order on Monica Anderson,
21   Supervising Deputy Attorney General.

22   Dated: January 21, 2021

23

24
     /john1313.def.dfts
25

26
     1
27     According to their letters, both doctors appear to have been employed by the California
     Department of Corrections at the time of the incidents alleged herein, but neither doctor stated he
28   had requested representation by the Office of the California State Attorney General.
                                                        2
